Case 1:95-cr-00148-TWP-TAB Document 70 Filed 09/23/20 Page 1 of 2 PageID #: 173




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )     No. 1:95-cr-00148-TWP-TAB
                                                   )
 WILLIAM SHOLAR,                                   ) -01
                                                   )
                              Defendant.           )

            Order Denying Motion for Compassionate Release Without Prejudice

        Defendant filed a pro se letter that the Court construes as a Motion for Compassionate

 Release under Section 603 of the First Step Act of 2018, which is codified at 18 U.S.C.

 § 3582(c)(1)(A). Dkt. 69. On its face, the motion does not show that Defendant is entitled to

 compassionate release under § 3582(c)(1)(A). Accordingly, the motion, dkt. [69], is denied

 without prejudice.

         If Defendant wishes to renew the motion, Defendant may do so by completing and

 returning the enclosed form motion. The clerk is directed to enclose a copy of the form Motion

 for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se

 Prisoner) with Defendant's copy of this Order.

        IT IS SO ORDERED.


        Date:   9/23/2020
Case 1:95-cr-00148-TWP-TAB Document 70 Filed 09/23/20 Page 2 of 2 PageID #: 174




 Distribution:

 William Sholar
 No. 2014025 4U
 Marion County Jail
 40 S. Alabama St.
 Indianapolis, IN 46204

 All Electronically Registered Counsel




                                         2
